Citation Nr: 0504646	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  02-14 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether there was clear and unmistakable error in a 
February 24, 1988, regional office rating decision that 
reduced the veteran's disability rating for his service-
connected right knee disorder from 10 percent to 
noncompensable (0 percent).

2.  Entitlement to an effective date earlier than April 22, 
1996, for the assignment of a total disability rating based 
on individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Clayte Binion, attorney


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
September 1968, and from January 1972 to April 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Waco, Texas, Regional Office (RO).  


FINDINGS OF FACT

1.  In a February 24, 1988, rating decision, the RO reduced 
the rating for the veteran's service-connected right knee 
disorder from 10 percent to 0 percent.

2.  The veteran appealed the February 24, 1988, rating 
decision to the Board.

3.  In a November 17, 1989, decision, the Board confirmed the 
decision which reduced the right knee evaluation from 10 
percent to 0 percent.

4.  The February 24, 1988, RO rating decision was subsumed by 
the November 17, 1989, Board decision.

5.  A Board decision of January 17, 1995, denied entitlement 
to a total rating based on individual unemployability due to 
service-connected disability.  

6.  The veteran's next formal claim for increased 
compensation based on individual unemployability due to 
service-connected disability was received on April 22, 1996.

6.  It is not factually ascertainable that there was an 
increase in disability due to the service-connected disorders 
during the one year preceding April 22, 1996.


CONCLUSIONS OF LAW

1.  The veteran's claim that an February 24, 1988, rating 
decision was clearly and unmistakably erroneous in reducing 
his disability rating for his service-connected right knee 
disorder from 10 percent to noncompensable (0 percent) lacks 
legal merit under the law.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. §§ 3.105(a), 20.1100, 20.1104 (2004).

2.  The requirements for an effective date earlier than April 
22, 1996, for assignment of a total disability rating based 
on individual unemployability due to service-connected 
disability are not met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether There Was Clear And Unmistakable Error in the 
February 24, 1988, Rating Decision That Reduced the Veteran's 
Disability Rating for
His Service-Connected Right Knee Disorder
from 10 Percent to 0 percent

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) 
that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)) is not applicable to claims alleging clear and 
unmistakable error (CUE).  Livesay v. Principi, 15 Vet. App. 
165 (2001).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  Pursuant to 38 C.F.R. § 
3.105(a), previous determinations, which are final and 
binding, will be accepted as correct in the absence of clear 
and unmistakable error.  Where the evidence establishes such 
error, the prior decision will be reversed or amended.  38 
C.F.R. § 3.105(a).

A decision issued by the Board is final. 38 U.S.C.A. § 7104; 
38 C.F.R. §§ 20.1100, 20.1104(a)(1).  When the Board affirms 
a determination of the agency of original jurisdiction, such 
determination is subsumed by the final appellate decision. 38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103, 
20.1104. See Hayre v. West, 188 F.3d 1327, 1333 (Fed. Cir. 
1999) (a decision must be final to be the subject of a valid 
claim of clear and unmistakable error).

In Smith v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that section 3.105(a) applies only to 
RO decisions, and not to Board decisions.  In so holding, the 
Federal Circuit noted that to hold otherwise would permit an 
inferior tribunal, e.g., a regional office, to collaterally 
review the actions of a superior one, i.e., the Board.  
Smith, supra, at 1526.  Subsequently, in Duran v. Brown, 7 
Vet. App. 216, 224 (1994), the Court held that an RO decision 
"appealed to and affirmed by the Board" was thus "subsumed 
by the Board's decision," and could not be attacked on clear 
and unmistakable error grounds.  See Donovan v. Gober, 10 
Vet. App. 404(1997), aff'd sub nom. Donovan v. West, 158 F.3d 
1377 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 1255 (1999).

In this case, the veteran is alleging CUE in the February 24, 
1988, RO decision that reduced his disability rating for his 
service-connected right knee chondromalacia, from 10 percent 
to noncompensable.  However, that decision was subsumed, on 
appeal, by the November 1989 Board decision.  Although the 
Board at that time phrased the issue as entitlement to an 
increased rating for chondromalacia of the right knee, the 
Board specifically noted in a section titled "Items Relating 
to Present Appellate Status" that the appeal was from a 
decision of February 1988 which had "reduced the evaluation 
assigned for his service connected chondromalacia of the 
right knee from 10 percent to noncompensable."  Thus, the 
February 24, 1988, decision which the veteran now alleges was 
clearly and unmistakably erroneous is the same decision which 
was reviewed by the Board in November 1989.  Therefore, the 
February 24, 1988, RO rating decision was subsumed by the 
November 17, 1989, Board decision.  38 C.F.R. § 20.1104.  To 
the extent that the veteran and his attorney believe that the 
rating reduction was not adequately addressed by the Board in 
its November 1989 decision, such a contention should be 
raised in a motion submitted to the Board requesting review 
of the Board's decision for clear and unmistakable error, 
rather than by pursuing a claim with the RO for revision of 
the RO decision based upon CUE.  See 38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. § 20.1400 (2004).

When the rating decision is deemed subsumed by a supervening 
Board decision, then as a matter of law the rating decision 
cannot be the subject of a claim of clear and unmistakable 
error.  Rather, in such a case, the claimant "must proceed 
before the Board and urge that there was clear and 
unmistakable error" in the Board decision.  Brown v. West, 
203 F.3d 1378, 1381 (Fed. Cir. 2000).

In a case where the law, and not the evidence, is 
dispositive, the claim should be denied, or the appeal to the 
Board terminated, because of the absence of legal merit or 
the lack of entitlement under the law. Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Accordingly, the veteran's claim 
that there was clear and unmistakable error in the February 
24, 1988 RO decision must be denied.

II.  Entitlement to an Effective Date Earlier Than April 22, 
1996, for
Assignment of a Total Disability Rating Based on Individual
Unemployability due to Service-Connected Disability

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The law provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  See 38 U.S.C.A. § 5103A.  The Act is 
applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VCAA, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A. 

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

In this case, the VA's duties have been fulfilled.  The Board 
finds that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC) and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate the claim, and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable regulations in the SOC.  The decision of 
December 2000 granted unemployability benefits effective from 
April 22, 1996.  It was not until after that claim was 
granted did the veteran submit a notice of disagreement with 
the effective date.  If, in response to notice of its 
decision, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC 8-2003.  
Moreover, in Manning v. Principi, 16 Vet. App. 534 (2002), 
citing Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) 
(en banc), the Court held that the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  The 
Board finds that such is the case as to the issue here on 
appeal.  As explained below, this issue is being denied based 
on interpretation of law.  The facts are not in dispute.  
Therefore, based on the Court's decision in Manning, the 
Board concludes that the appellant's claim is not subject to 
the provisions of the VCAA, and VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  All relevant evidence identified by the veteran 
was obtained and considered.  The veteran has declined a 
personal hearing.  The Board is unaware of any additional 
relevant evidence that is available.  The veteran has not 
identified any unobtained evidence that might aid his claim 
or that might be pertinent to the bases of the denial of this 
claim.  The Board concludes that all reasonable efforts were 
made by VA to obtain evidence necessary to substantiate the 
veteran's claim.  The claims file contains all the medical 
evidence and procedural documentation necessary to assess the 
claim for an earlier effective date.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, a remand to have the RO 
attempt to further implement the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its obligation 
to notify and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

As to the merits of this issue, the veteran contends that the 
RO should have assigned an earlier effective date for the 
award of increased compensation based on individual 
unemployability (TDIU) due to service-connected disability.  
He argues that the increased compensation should be effective 
from as early as July 1987.  He states that the claim which 
he submitted at that time was never fully adjudicated, and 
thus remained pending.  In this regard, he asserts that the 
decision by the Board in January 1995 failed to properly 
apply 38 C.F.R. § 4.16(b) (extraschedular consideration) and, 
therefore, the claim remained pending.

The Board concludes, however, that the veteran's previously 
raised claim for a TDIU which was denied by the Board in a 
decision of January 1995 did include a denial on an extra-
schedular basis under section 4.16(b).  In the decision, the 
Board made a finding of fact that the veteran's service-
connected disabilities, consisting of traumatic arthritis of 
the lumbar spine, chondromalacia of the knees, chronic 
sinusitis, and allergic rhinitis with deviated septum, and 
neurodermatitis did not prevent all forms of substantially 
gainful employment.  Therefore, the Board concluded that the 
veteran was not unemployable due to service-connected 
disability.  In the conclusion of law, the Board cited 
38 C.F.R. §§ 3.340, 3.341, and 4.16(b).  The Board also cited 
section 4.16(b) in the "Reasons and Bases" section of that 
decision.  Thus, the claim for a TDIU based upon an extra-
schedular basis pursuant to section 4.16(b) did not remain 
pending after the Board's decision of January 1995.

It was not until April 22, 1996, that the veteran reopened 
his claim for unemployability benefits.  In evaluating the 
veteran's claim for an earlier effective date for increased 
compensation, the Board notes that the law and regulations 
provide that the effective date of an increased rating shall 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  The effective date of an increase 
in disability compensation may also be assigned for up to one 
year prior to the date of the receipt of the claim if it is 
factually ascertainable that an increase in disability 
occurred if the clai is received within one year from such 
date.  38 C.F.R. § 3.400(o).  See Harper v. Brown, 10 Vet. 
App. 125 (1997); see also VAOPGCPREC 12-98.

The Board finds that an earlier effective date is not 
warranted because it is not factually ascertainable that 
there was an increase in the disability which occurred prior 
to April 22, 1996, but within the one-year period prior to 
receipt of the claim.  The Board notes that no other record 
during the relevant period demonstrates any significant 
increase in the severity of the veteran's disability, and the 
veteran does not contend that such is the case.  On the 
contrary, he contends that his unemployability existed for 
many years before the April 1996 claim.  The Board notes that 
38 C.F.R. § 3.400(o) was intended to be applied to situations 
in which the date of increased disablement can be factually 
ascertained with a degree of certainty, and was not intended 
to cover situations where a disability gradually and 
imperceptibly worsened over a period of time.  See VAOPGCPREC 
12-98.  Accordingly, the Board concludes that the 
requirements for an effective date earlier than April 22, 
1996, for assignment of a total disability rating based on 
individual unemployability are not met. 


ORDER

1.  The claim that the February 24, 1988, RO rating decision 
was clearly and unmistakably erroneous in reducing the 
veteran's disability rating for his service-connected right 
knee disorder from 10 percent to 0 percent is denied.

2.  Entitlement to an effective date earlier than April 22, 
1996, for the assignment of a total disability rating based 
on individual unemployability due to service-connected 
disability is denied.




___________________________
	ANDREW J. MULLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


